United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3278
                                   ___________

Rene Ramos Galvan,                      *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
United States of America,               * District of Minnesota
                                        *
             Appellee.                  * [UNPUBLISHED]
                                   ___________

                             Submitted: July 29, 2004
                                Filed: July 14, 2005
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Rene Galvan appeals from the final judgment entered in the District Court1 for
the District of Minnesota denying his 28 U.S.C. § 2255 motion to vacate his drug-
conspiracy conviction following his guilty plea. The district court granted a
certificate of appealability on Galvan’s claim that trial counsel was ineffective. For
the reasons discussed below, we affirm the judgment of the district court.




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
       Because Galvan pleaded guilty, he must establish that counsel’s advice fell
outside the range of competence demanded of attorneys in criminal cases. See Hill
v. Lockhart, 474 U.S. 52, 56 (1985). He must show both that counsel’s performance
was deficient, and that there is a reasonable probability that, but for counsel’s errors,
he would not have pleaded guilty and would have insisted on going to trial. See
Gumangan v. United States, 254 F.3d 701, 705 (8th Cir. 2001). Galvan stipulated to
the drug amount in his plea agreement and at his plea hearing in exchange for
concessions by the government, and he has not shown that counsel was deficient in
advising him to accept the benefit of the agreement. Even assuming counsel
performed deficiently in failing to interview Galvan’s co-defendants, Galvan has not
shown any resulting prejudice. See United States v. Bryson, 268 F.3d 560, 562 (8th
Cir. 2001) (conclusory allegations are insufficient to establish ineffective assistance),
cert. denied, 536 U.S. 963 (2002). We thus find that the district court did not err in
denying the claim without an evidentiary hearing. See Engelen v. United States, 68
F.3d 238, 240 (8th Cir. 1995).

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                          -2-